Per Curiam.
This cause being reached in its regular order on the docket for final adjudication, the court finds that the entry of appeal therein fails to state that it is taken to the Supreme Court of Florida, and fails to1 state any term or day to which it is to be returnable, and is, therefore, ineffectual m notice to the appellee, and that the appellee ha® in nowise appeared in this court, it is, therefore, hereby considered, ordered and adjudgd that the appeal in said cause be, and the same is hereby, dismissed at the cost of the appellant.